Citation Nr: 9909841	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-00 574A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey




THE ISSUE

The propriety of the initial rating assigned for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).




ATTORNEY FOR THE BOARD

Scott Craven







INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1997 decision of the RO, which, in part, 
granted service connection and assigned a 30 percent rating 
for PTSD, effective on February 26, 1997.  



REMAND

The veteran contends, in essence, that his service-connected 
PTSD is severe enough to warrant a rating greater than 30 
percent.  

On a VA PTSD examination in April 1997, the veteran was 
reported to be married and unemployed.  He indicated that he 
had to retire from his job because of his peripheral arterial 
disease.  The veteran was diagnosed with PTSD.  It was 
reported that because his physical illnesses had become 
aggravated, he had been unable to work in certain types of 
situations.  His chronic PTSD symptoms were reported to be 
surfacing with great intensity and he was reported to be 
suicidal for the first time.  He was reported to have a great 
deal of difficulty dealing with his anger, anxieties and 
emotional pain.  The veteran indicated that that he wanted to 
return to his job, but that this was not possible and he had 
been unable to effectively handle his PTSD symptoms.  He was 
assigned a Global Assessment of Functioning (GAF) score 
estimate of 52, on Axis V.  

On his January 1998 Substantive Appeal, the veteran reported 
that his conditions were worse than they had ever been and 
that his medication had not been working.  

Received in May 1998 were VA outpatient treatment records, 
reflecting treatment from June 1996 to April 1998.  In May 
1997, the veteran was reported to have been very depressed 
and suicidal since November 1996.  In October 1997, he was 
reported not to be suicidal any longer.  The veteran reported 
that having his right leg amputated had brought him back to 
reality.  In April 1998, he was reported to continue to 
suffer from severe and chronic PTSD.  

The veteran's claim of entitlement to a rating greater than 
30 percent for service-connected PTSD is well grounded in 
that it is not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  VA therefore has a duty to assist 
him in developing the facts pertinent to his claim.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Because there have been pertinent medical 
records associated with the claims folder since the April 
1997 VA examination and the veteran has alleged that his 
symptoms have become worse since that time, he is entitled to 
another examination.  

In addition, the April 1997 VA examination provided to the 
veteran was not sufficiently comprehensive for rating 
purposes and did not comport with the ruling of the United 
States Court of Appeals for Veterans Claims (Court) in Massey 
v. Brown, 7 Vet. App. 204 (1994).  In Massey, the Court 
emphasized that, in cases involving the rating of psychiatric 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  

Thus, to comply with Massey, the examiner must distinguish 
the symptoms or findings attributable to service-connected 
PTSD, as opposed to any other existing disability, and 
determinations must be made about the extent to which the 
service-connected PTSD alone reduces initiative, flexibility, 
efficiency, memory, judgment and reliability so as to produce 
occupational and social impairment.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for service-connected PTSD since 
April 1997.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings referable to the 
service-connected PTSD should be 
recorded.  Based on his or her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, the 
examiner should offer an opinion as to 
degree of any demonstrated occupational 
and social impairment caused by the 
service-connected PTSD alone.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


